DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Fuller on May 24th, 2022.
Claims 1-2, 5-7, 12-13, 17-19, 21-22, 26-29, 45-46, 49, 51-52, 57-59, 61-62, 65, and 79-80 are drawn to an unelected invention. These claims are cancelled by examiner’s amendment.
The application has been amended as follows:
IN THE CLAIMS:
1. (CANCELED)
2. (CANCELED)
5. (CANCELED)
6. (CANCELED)
7. (CANCELED)
12. (CANCELED)
13. (CANCELED)
17. (CANCELED)
18. (CANCELED)
19. (CANCELED)
21. (CANCELED)
22. (CANCELED)
26. (CANCELED)
27. (CANCELED)
28. (CANCELED)
29. (CANCELED)
45. (CANCELED)
46. (CANCELED)
49. (CANCELED)
51. (CANCELED)
52. (CANCELED)
57. (CANCELED)
58. (CANCELED)
59. (CANCELED)
61. (CANCELED)
62. (CANCELED)
65. (CANCELED)
79. (CANCELED)
80. (CANCELED)

Claim Status
Claims 1-2, 5-7, 12-13, 17-19, 21-22, 26-29, 31, 45-46, 49, 51-52, 57-59, 61-62, 65, and 79-80 are newly cancelled.
Claims 30, 32, 34, 40, and 43-44 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The claims all require a nucleic acid construct comprising an isolated polynucleotide comprising a nucleic acid sequence encoding an insecticidal polypeptide comprising an amino acid sequence characterized by at least 86% global sequence identity to one of SEQ ID NOS: 682, 640, 263, 400, 589, 651 and 654 wherein said amino acid sequence comprises the IPR000772, IPR008979, IPR012341, IPR005084 and IPR008929 Interpro domains.  The closest prior art is taught in hypothetical protein BU 198_35290 [Streptomyces sp. CBMA], GenBank: MBD0675820.1.  This is a sequence which shares identity with the sequence of SEQ ID NO: 682, but does not share 86% global sequence identity and the IPR000772, IPR008979, IPR012341, IPR005084 and IPR008928 Interpro domains.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663


/WEIHUA FAN/Examiner, Art Unit 1663